In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Dutchess County, dated *1018December 15, 1975, which directed him to pay a certain amount for the support of his wife and two children. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a further hearing as to the financial needs of appellant’s wife and children and for the entry of an appropriate order. There is no competent proof in the record on this appeal as to the financial needs of appellant’s wife and children (see Matter of Rensselaer County Dept, of Social Servs. v Cossart, 38 AD2d 635). In addition, the hearing accorded appellant did not satisfy the minimum due process rights embodied in section 433 of the Family Court Act since he was denied the opportunity to confront and examine adverse witnesses (see People ex rel. Amendola v Jackson, 74 Misc 2d 797; Matter of Whitener v Whitener, 37 AD2d 979). At a minimum, appellant should have been permitted to examine petitioner or his representative as to the basis for the amount of public assistance payments furnished by the Department of Social Services to appellant’s wife. Hopkins, Acting P. J., Margett, Rabin, Shapiro and Hawkins, JJ., concur.